                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

J.P. MORGAN SECURITIES LLC,                          )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:19-cv-04163-TWP-MPB
                                                     )
ERIK W. WEISS,                                       )
                                                     )
                              Defendant.             )

  ORDER ON PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

       This matter is before the Court on a Motion for Temporary Restraining Order (Filing No.

3) filed by Plaintiff J.P. Morgan Securities LLC (“JPMorgan”). JPMorgan initiated this lawsuit

against former employee, Defendant Erik W. Weiss (“Weiss”) for breach of contract,

misappropriation of trade secrets, breach of fiduciary duty, and unfair competition, among other

things. JPMorgan asks the Court to issue a temporary restraining order to protect its trade secrets,

goodwill, and customer relationships until such time as a duly appointed panel of arbitrators at the

Financial Industry Regulatory Authority (“FINRA”) renders an award in the underlying dispute.

The parties submitted evidence and briefing, and the Court held a hearing on JPMorgan’s motion

on Friday, November 8, 2019. For the following reason, JPMorgan’s Motion for Temporary

Restraining Order is granted.

                                       I.   BACKGROUND

       Plaintiff JPMorgan provides traditional banking, investment, and trust and estates services

in the Indianapolis, Indiana area through its Chase Wealth Management branch offices. Defendant

Weiss began employment with JPMorgan (or its predecessors) in January 2007 when he joined

Chase Investment Services Corp., then a registered broker-dealer and an affiliate of JPMorgan.
Weiss entered into a Chase Investment Services Corp. Supervision, Arbitration, Confidentiality,

and Non-Solicitation Agreement (the “2007 Agreement”), which contained provisions prohibiting

him from soliciting the firm’s clients for a one-year period after the termination of his employment.

The 2007 Agreement required that Weiss maintain the confidentiality of the firm’s confidential

and proprietary business and client information. Effective October 1, 2012, Chase Investment

merged with and into JPMorgan. JPMorgan is the surviving legal entity. (Filing No. 5 at 5.)

       In 2013, Weiss was promoted to a Private Client Advisor position and he entered into a

new Chase Wealth Management Supervision, Arbitration, Confidentiality and Non-Solicitation

Agreement (the “2013 Non-Solicitation Agreement”) with JPMorgan. Like the 2007 Agreement,

the 2013 Non-Solicitation Agreement also contained provisions prohibiting Weiss from soliciting

JPMorgan clients for a one-year period after the termination of his employment and requiring him

to maintain the confidentiality of JPMorgan’s confidential and proprietary business and client

information. Id at 5.

       Unlike traditional brokerage firms (where clients are serviced almost exclusively by one

financial advisor), JPMorgan’s Chase Wealth Management adopts a team approach. Id. at 4.

Weiss serviced approximately six hundred of JPMorgan’s clients or households, representing

approximately $197 million in assets under management. The substantial majority of these clients

were pre-existing clients who were simply given to Weiss by JPMorgan to service. To perform

his official duties at JPMorgan, Weiss had access to extensive confidential financial records and

information about JPMorgan’s clients, including information about each client’s investment and

trust and estate needs. JPMorgan Chase Bank, N.A., an affiliate of JPMorgan, referred its bank

clients to Weiss in his capacity as a Private Client Advisor for Chase Wealth Management in order

for him to build JPMorgan’s relationship with such clients. Weiss sat at his desk at a Chase Bank




                                                 2
branch and was introduced to hundreds of existing bank customers to offer and provide access to

investment opportunities through Chase Wealth Management. In his role as a Private Client

Advisor, Weiss was not expected to engage in cold calling or attempt to build a client base

independent of referrals from JPMorgan. The substantial majority of the clients Weiss serviced at

JPMorgan were assigned or referred to him by JPMorgan. Id. at 4–7.

       On September 13, 2019, Weiss abruptly resigned his employment with JPMorgan and

immediately commenced employment with Raymond James & Associates, Inc. (“Raymond

James”), a competitor of JPMorgan. At the time of his resignation, Weiss was a Private Client

Advisor in one of JPMorgan’s branch offices in Indianapolis, Indiana. Weiss’ post-employment

activities were restricted by his agreements with JPMorgan and JPMorgan’s Code of Conduct.

Weiss agreed in his 2007 Agreement and 2013 Non-Solicitation Agreement that, when he left

employment with JPMorgan, he would be restricted from soliciting JPMorgan’s clients for one

year and from using, disclosing, or transmitting confidential and proprietary information related

to JPMorgan and its clients. Id. at 2, 5, 7, 8, 10.

       JPMorgan presents evidence that Weiss misappropriated its confidential client information

and is using this information to solicit JPMorgan’s clients in violation of Weiss’ contractual

obligations to JPMorgan. In particular, JP Morgan learned that after resigning from JPMorgan

and joining Raymond James, Weiss contacted JP Morgan’s clients in an effort to induce them to

move their accounts to Raymond James and Weiss is engaging in aggressive solicitation of

JPMorgan’s clients and disparaging JPMorgan in the process. (Filing No. 5 at 2, 10-11.) JPMorgan

produced evidence that its employees have spoken with many of the clients that Weiss was

assigned to service during his employment with JPMorgan, and several of those clients have

informed JPMorgan that Weiss has contacted and solicited them since his departure from




                                                      3
JPMorgan. These clients have confirmed that Weiss has contacted them not simply to announce

his change in employment but to actively solicit their business on behalf of Raymond James.

(Filing No. 5 at 10.) Weiss is also soliciting JPMorgan’s clients through telephone calls and text

messages to clients on their personal cellphones in an effort to induce them to do business with

him at Raymond James. Id. at 2. JPMorgan has been informed by at least three clients that they

received calls from Weiss in which Weiss asked to meet with them to discuss Raymond James or

asked them to transfer their accounts to him at Raymond James. Id. One of these clients told

JPMorgan that he felt pressured by Weiss to meet with him and transfer his account to Raymond

James. Id. at 11.

       A JPMorgan client informed the firm that after the client declined Weiss’ request that they

meet to discuss doing business, Weiss asked the client to call him back and report to him everything

JPMorgan had to say. Another client reported having a similar experience where Weiss requested

that the client call him to update him on what JPMorgan was telling the client. JPMorgan believes

Weiss intended to use this information in his continued solicitation of JPMorgan’s clients. Id. at 3.

       In an effort to further his solicitation of JPMorgan’s clients, Weiss is making disparaging

comments about JPMorgan to its clients. A JPMorgan client informed the firm that during Weiss’

solicitation call to the client, Weiss said that JPMorgan has inferior products to that of Raymond

James and that JPMorgan management limits the products that can be offered to clients. JPMorgan

believes that Weiss is making these false and disparaging statements in an effort to induce

JPMorgan’s clients to transfer their accounts and assets from JPMorgan to Raymond James.

Weiss’ solicitation efforts have proven to be successful as approximately forty of JPMorgan’s

clients formerly serviced by Weiss already have transferred their accounts to him at Raymond

James, and those accounts total more than $27 million in assets. Id. at 3–4, 10–12.




                                                 4
       In addition to soliciting JPMorgan’s clients, Weiss took with him to Raymond James

JPMorgan’s confidential client information, including contact information such as cellphone

numbers, which generally are not publicly available, and without which Weiss would have been

unable to immediately commence calling and soliciting JPMorgan’s clients upon his resignation

from the firm (Filing No. 5 at 3, 11).

       When he left JPMorgan to join Raymond James, Weiss maintains that he did not retain any

JPMorgan customer information. He took multiple steps to search his personal electronic devices

and personal email account to ensure that he did not have JPMorgan’s documents and confidential

information when he left the firm, and he did not intentionally memorize JPMorgan’s information

(Filing No. 25-1 at 1, 4). Weiss denies soliciting JPMorgan’s clients and asserts that since joining

Raymond James, he has not solicited JPMorgan’s clients or asked them to transfer accounts, he

has not asked to meet with clients to discuss transferring accounts, he has not pressured clients to

meet or to transfer accounts, and he has not made disparaging statements about JPMorgan. Instead,

he has used only his casual memory and publicly available sources to contact his clients to simply

announce to them his new employment with Raymond James and provide his new contact

information. Id. at 2, 5.

       On October 9, 2019, JPMorgan initiated this litigation against Weiss seeking a temporary

restraining order. JPMorgan has asserted claims for breach of contract, misappropriation of trade

secrets, breach of fiduciary duty, breach of duty of loyalty, intentional interference with actual and

prospective economic advantages, negligent interference with actual and prospective economic

advantages, conversion, and unfair competition (Filing No. 1).

       JPMorgan is a member firm of the Financial Industry Regulatory Authority (“FINRA”),

and is in the process of commencing before the FINRA Dispute Resolution an arbitration




                                                  5
proceeding seeking permanent injunctive relief against Weiss. Pending final determination in

arbitration, JPMorgan is entitled to seek preliminary injunctive relief from this Court even though

the merits of the dispute between the parties ultimately will be resolved in arbitration. Rule 13804

of the FINRA Code of Arbitration Procedure for Industry Disputes requires a party seeking interim

injunctive relief to obtain such relief from a court of competent jurisdiction (Filing No. 5 at 4;

Filing No. 4 at 1; Filing No. 6-1).

       JPMorgan already has filed an arbitration action with FINRA against Weiss based on the

same allegations in their Complaint, and JPMorgan is seeking monetary damages on the client

accounts that have been transferred from JPMorgan to Raymond James. Pursuant to FINRA Rule

13804, a FINRA member firm such as JPMorgan can seek in court temporary injunctive relief

against FINRA Associated Persons such as Weiss. If temporary injunctive relief is granted by a

court, then within fifteen days, a hearing will be held before a FINRA Arbitration Panel that will

determine if permanent injunctive relief should be granted. If temporary injunctive relief is

denied, there will be no permanent injunction hearing. In either event, the parties will proceed in

the pending FINRA action on JPMorgan’s request for monetary damages and on the counterclaims

that Weiss may file (Filing No. 24 at 8; Filing No. 6-1).

       JPMorgan seeks a temporary restraining order prohibiting Weiss and anyone working in

concert with him from:

       (a) soliciting, attempting to solicit, inducing to leave or attempting to induce to
       leave any JPMorgan client serviced by Defendant at JPMorgan or whose names
       became known to Defendant by virtue of his employment with JPMorgan (or any
       of its predecessors in interest); and

       (b) using, disclosing or transmitting for any purpose JPMorgan’s documents,
       materials and/or confidential and proprietary information pertaining to JPMorgan,
       JPMorgan’s employees, and/or JPMorgan’s clients.

(Filing No. 1 at 24.)



                                                 6
        JPMorgan also asks the Court to:

        Order[] Defendant, and all those acting in concert with him, to return to JPMorgan
        or its counsel all records, documents and/or information in whatever form (whether
        original, copied, computerized, electronically stored or handwritten) pertaining to
        JPMorgan’s clients, employees and business, within 24 hours of notice to
        Defendant or his counsel of the terms of such an order.

Id. at 25.

                                  II.    LEGAL STANDARD

        The standards that apply to preliminary injunction orders also apply to temporary

restraining orders. Loveless v. Chi. Bd. of Election Comm’rs, 2004 U.S. Dist. LEXIS 18832, at *6

(N.D. Ill. Sep. 8, 2004). Federal Rule of Civil Procedure 65(b) provides that a temporary

restraining order may be issued without notice to the adverse party only if “specific facts in an

affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition.” (Emphasis

added.) However, in this case, Weiss has been put on notice regarding JPMorgan’s Motion and

has had an opportunity to respond in writing and provide briefing on the legal issues that are before

the Court.

        To obtain a temporary restraining order, the moving party has the burden of showing that

“it is likely to succeed on the merits, that it is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in its favor, and that issuing an injunction is in

the public interest.” Grace Schs. v. Burwell, 801 F.3d 788, 795 (7th Cir. 2015). The greater the

likelihood of success, the less harm the moving party needs to show to obtain an injunction, and

vice versa. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of America,

Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). A temporary restraining order “‘is an extraordinary and

drastic remedy, one that should not be granted unless the movant, by a clear showing, carries the




                                                   7
burden of persuasion.’” Goodman v. Ill. Dep’t of Fin. & Prof’l Regulation, 430 F.3d 432, 437 (7th

Cir. 2005) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)); see also Roland Mach. Co.

v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th Cir. 1984) (granting preliminary injunctive relief is

“an exercise of a very far-reaching power, never to be indulged in except in a case clearly

demanding it”).

                                    III.    DISCUSSION

       As a preliminary matter, Weiss has argued that JPMorgan has presented only hearsay

evidence, and thus, there is no admissible evidence before the Court that supports JPMorgan’s

position or supports the issuance of a temporary restraining order. However, “hearsay can be

considered in entering a preliminary injunction.” SEC v. Cherif, 933 F.2d 403, 412 n.8 (7th Cir.

1991). See also Dexia Credit Local v. Rogan, 602 F.3d 879, 885 (7th Cir. 2010) (“a district court

may grant a preliminary injunction based on less formal procedures and on less extensive evidence

than a trial on the merits”); Bedrock Mgmt. v. Peoples Choice Entm’t, Inc., 2014 U.S. Dist. LEXIS

142023, at *11 n.3 (N.D. Ill. Oct. 6, 2014) (“It is well-established that hearsay may be considered

in connection with a motion for entry of a preliminary injunction.”). Indeed, the United States

Supreme Court has explained,

       The purpose of a preliminary injunction is merely to preserve the relative positions
       of the parties until a trial on the merits can be held. Given this limited purpose, and
       given the haste that is often necessary if those positions are to be preserved, a
       preliminary injunction is customarily granted on the basis of procedures that are
       less formal and evidence that is less complete than in a trial on the merits.

Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). In light of this case law, the Court concludes

that Weiss’ argument concerning the inadmissibility of JPMorgan’s evidence is unavailing.




                                                 8
       Although JPMorgan has asserted numerous claims in its Complaint, the parties’ arguments

and the nature of the requested temporary restraining order focus on the breach of contract claim.

Therefore, the Court will focus its analysis and discussion on the breach of contract claim.

A.     Likelihood of Success on the Merits

       The parties are essentially in agreement that the employment contracts Weiss signed

expressly provide that he would not solicit JPMorgan’s clients for a period of twelve months after

Weiss left his employment with JPMorgan. JP Morgan asserts that Weiss immediately breached

his obligations after leaving JPMorgan and joining Raymond James. JPMorgan does not seek to

bar Weiss from working for a competitor or in his chosen profession. Instead, JPMorgan asserts

it is taking the necessary steps to protect its business from the poaching of clients and the misuse

of confidential information to solicit clients in conformity with Weiss’ contractual obligations.

       Weiss’ 2013 Non-Solicitation Agreement with JPMorgan states,

       [Y]ou understand and agree for a period of twelve (12) months after your
       employment with JPMC terminates for any reason that you may not on your own
       behalf or that of any other persons or entities, directly or indirectly solicit or attempt
       to solicit, induce to leave or divert or attempt to induce to leave, initiate contact
       with or divert from doing business with JPMC, any then current customers, clients,
       or other persons or entities that were serviced by you or whose names became
       known to you by virtue of your employment with JPMC, or otherwise interfere with
       the relationship between JPMC and such customers, clients, or other persons or
       entities.

(Filing No. 5-2 at 4) (emphasis omitted).

       JPMorgan argues that it is likely to succeed on the merits of its claim because courts across

the country, including the Southern District of Indiana, have issued preliminary injunctive relief

in cases involving restrictive covenants for brokerage firms. Preliminary injunctive relief was

granted in Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Goodson, 820 F. Supp. 1128, 1130 (S.D.

Ind. 1993), where the brokerage firm’s restrictive covenant prohibited the departing broker from




                                                   9
soliciting for one year after the termination of his employment any client he had served or whose

name became known to him during his employment. The restrictive covenant also required the

return of any original records and the purging or destruction of any computerized, duplicated, or

copied records removed from the firm. The court granted injunctive relief to protect the firm’s

interests. JPMorgan points to twenty-one other cases where JPMorgan has been granted

preliminary injunctive relief to enforce the exact same or substantially similar contracts to the

contracts at issue in this case and under similar circumstances (Filing No. 4-1).

       JPMorgan asserts that Weiss’ restrictive covenants are enforceable and explicitly provide

for injunctive relief. Under New York law (which is the designated choice of law that the parties

agreed to in the employment contracts), the restrictive covenants are enforceable and support

injunctive relief. A restrictive covenant prohibiting the solicitation of clients by a former employee

is enforceable to the extent that it is reasonable and protects a legitimate business interest of the

former employer. New York’s highest state court explained that a restraint is reasonable if it “(1)

is no greater than is required for the protection of the legitimate interest of the employer, (2) does

not impose undue hardship on the employee, and (3) is not injurious to the public.” BDO Seidman

v. Hirshberg, 712 N.E.2d 1220, 1223 (N.Y. 1999) (emphasis in original).

       “[T]he legitimate purpose of an employer in connection with employee restraints is to

prevent competitive use, for a time, of information or relationships which pertain peculiarly to the

employer and which the employee acquired in the course of the employment.” Id. at 1224 (internal

quotation marks and citation omitted) (emphasis in original).

       [A] court will prevent the solicitation by a former employee of customers who are
       not openly engaged in business in advertised locations or whose availability as
       patrons cannot readily be ascertained but whose trade and patronage have been
       secured by years of business effort and advertising, and the expenditure of time and
       money, constituting a part of the good-will of a business which enterprise and
       foresight have built up.



                                                 10
Kelly v. Evolution Mkts., Inc., 626 F. Supp. 2d 364, 373 (S.D.N.Y. 2009) (internal quotation marks

and citations omitted).

       JPMorgan asserts that it has a legitimate business interest in its client lists and information

as JPMorgan has expended significant resources and time to building up its goodwill, client

relationships, and client lists, and these relationships and personal and financial information are

not publicly available. JPMorgan argues the non-solicitation agreement is reasonable and no

greater than is required for the protection of its legitimate business interest. The restrictive

covenant protects for a reasonable time (twelve months) the client information and relationships

that Weiss obtained only through his employment with JPMorgan. Accordingly, Weiss likelihood

of success n the merit of this claim appears quite strong.

       Weiss resists this conclusion on multiple bases. He argues that there has been no breach

of contract because he has not solicited JPMorgan’s clients; rather, he has merely announced and

notified to clients his change in employment, as required by his fiduciary duty. Weiss argues, he

did what he was permitted to do and what he was required to do. He argues, and JP Morgan does

not dispute, that courts throughout the country have allowed announcements or informational

contacts because they do not constitute a solicitation. Weiss provided affidavits from a handful of

his clients who stated that Weiss did not solicit them to transfer their accounts to Raymond James,

and they would transfer their accounts wherever Weiss works because they have a good, trusting

relationship with him.

       Weiss further asserts that the JPMorgan non-solicitation covenant is unenforceable because

it is unreasonable and overly broad by including JPMorgan’s parent company and the parent

company’s approximately 500 subsidiaries as well as defining “solicitation” too broadly by




                                                 11
including “announcements” and “advertisements.” It also broadly includes JPMorgan clients with

whom Weiss never acquired a relationship through his employment.

        Weiss argues that controlling New York law is clear that an employer’s enforceable

“legitimate interest” is limited to the former employee’s “use of client relationships which [the

employer] enabled him to acquire through his performance of . . . services for the firm’s clientele

during the course of his employment.” BDO Seidman, 712 N.E.2d at 1225. It does not extend to

“clients with whom a relationship with [the former employee] did not develop through assignments

to perform direct, substantive . . . services.” Id.

        Weiss also argues that JPMorgan does not have a legitimate business interest in its client

lists because JPMorgan is a signatory of the Protocol for Broker Recruiting (“Protocol”), and as a

signatory, JPMorgan agreed that when advisors leave, they can take customer names, addresses,

telephone numbers, email addresses, and account types and solicit the accounts. Weiss argues that

JPMorgan cannot claim that the names, addresses, telephone numbers, and email addresses of

clients are confidential for some retail clients but not for others. Weiss additionally argues the

restrictive covenant is unenforceable because it violates FINRA policy directing that clients should

be able to transfer their accounts without interference from member firms.

        Finally, Weiss asserts that JPMorgan is seeking enforcement of a narrowed and wholly

rewritten covenant that hardly resembles the actual covenant in the 2013 Non-Solicitation

Agreement. If a former employer is seeking “partial enforcement” of an overbroad restrictive

covenant through blue-penciling, then it has an extra burden of proof, and Weiss asserts JPMorgan

has failed to meet the burden.        To be entitled to partial enforcement, the employer must

demonstrate “an absence of overreaching, coercive use of dominant bargaining power, or other

anticompetitive misconduct” and that it “has in good faith sought to protect a legitimate business




                                                  12
interest, consistent with reasonable standards of fair dealing.” Brown & Brown, Inc. v. Johnson,

34 N.E.3d 357, 362 (N.Y. 2015). Weiss asserts that when a court blue-pencils an offensive clause,

the court may not add new terms; rather, it may only strike the offending language. JPMorgan’s

request for a temporary restraining order that is narrower than the language of the 2013 Non-

Solicitation Agreement is a concession by JPMorgan that the restrictive covenant is overly broad

and unenforceable.

       After reviewing the parties’ arguments, the evidence before the Court, and the case law,

the Court is persuaded that JPMorgan has a reasonable likelihood of success on the merits of its

breach of contract claim. There is no dispute that the contract between the parties exists. The

contract clearly provides for the non-solicitation of customers/clients for a period of twelve months

following Weiss’ departure from JPMorgan. While Weiss argues that the provision is overly

broad, he ignores that the provision is appropriately limited by the language that the prohibited

solicitation applies to clients who were serviced by Weiss or whose names became known to him

through his employment. While the contract includes JPMorgan Chase Bank, N.A. and its

affiliates in the definition of “JPMC” and uses the acronym “JPMC” within the non-solicitation

provision, the provision is limited by Weiss’ actual employment with JPMorgan. There is no need

for the Court to blue-pencil, modify or rewrite the contract in order to enforce the restrictive

covenant. JPMorgan’s requested preliminary injunctive relief fits within the bounds of the

restrictive covenant. Furthermore, JPMorgan’s assertion is well-taken that its decision not to

pursue a broader restraining order was a litigation cost-benefit decision, not a concession that the

provision is overly broad.

       The Court also concludes that the restrictive covenant and the requested restraining order

do not prohibit Weiss from making a permissible announcement that he has changed employers.




                                                 13
Likewise, contrary to Weiss’ assertion regarding FINRA policy, the restrictive covenant does not

interfere with any client’s ability to transfer their accounts to the broker or brokerage firm of their

choosing. Rather, the provision restricts a broker’s ability to solicit particular clients for a defined

period of time. Furthermore, Weiss’ argument that JPMorgan is not entitled to protection based

on it being a signatory to the Protocol is unavailing. JPMorgan joined the Protocol in a limited

capacity, expressly limiting its applicability to certain divisions or lines of business, none of which

apply to the circumstances of this case. Weiss expressly acknowledged in his Declaration that the

division he worked in at JPMorgan is not part of the Protocol (Filing No. 25-1 at 3–4).

        As recognized by many other courts (see Filing No. 4-1), JPMorgan has a legitimate

business interest in its client relationships, lists, and information. JPMorgan has expended

significant resources and time to build its goodwill, client relationships, and client lists. The

knowledge of JPMorgan’s particular clients and their particular financial needs and the financial

services available to address those needs is not publicly available. The restrictive covenant to

which Weiss agreed is reasonably tried to and no greater than is required for the protection of

JPMorgan’s legitimate business interest. As Weiss has acknowledged, an employer’s enforceable

legitimate interest applies to the former employee’s “use of client relationships which [the

employer] enabled him to acquire through his performance of . . . services for the firm’s clientele

during the course of his employment.” BDO Seidman, 712 N.E.2d at 1225. Such is the case here.

The restrictive covenant protects the client information and relationships that Weiss obtained only

through his employment with JPMorgan.

        Weiss’ client affidavits provide evidence that some clients were not solicited by Weiss to

leave JPMorgan. However, those client affidavits do not negate the evidence provided by

JPMorgan that other clients were solicited in violation of Weiss’ employment contract. JPMorgan




                                                  14
presented evidence that Weiss solicited its clients and successfully transferred approximately forty

of JPMorgan’s clients to Raymond James, and those accounts total more than $27 million in assets.

Weiss’ client affidavits account for only a small portion of the approximately forty transferred

clients.     Weiss argued that JPMorgan should have presented affidavits from clients who

complained that Weiss had pressured them or solicited them, and JPMorgan responded that clients’

confidentiality and the sensitivity of the financial relationship warranted not providing affidavits

from such clients. JPMorgan’s response is well-taken. At this stage of the litigation, JPMorgan’s

evidence is sufficient to support a successful breach of contract claim based on the non-solicitation

provision.

B.         Irreparable Harm and Inadequate Remedies at Law

           JPMorgan argues that it will suffer irreparable harm if an injunction is not issued.

“Whenever an employee uses his experience gained from an employer in violation of a reasonable

covenant not to compete, irreparable injury occurs and injunctive relief is appropriate.” Jak Prods.,

Inc. v. Wiza, 986 F.2d 1080, 1084 (7th Cir. 1993); Marriott Intl., Inc. v Eden Roc, LLLP, 2012

N.Y. Misc. LEXIS 6246, at *11 (N.Y. Sup. Ct. Nov. 7, 2012) (“damage to business reputation and

good will can be difficult or impossible to quantify and demonstrates irreparable harm as opposed

to injury that can be compensated with damages”). “Because of the inability to project with any

degree of certainty how long a given client would have remained with [plaintiff] if defendant had

not made himself available as an alternative source of accounting services, [plaintiff’s] actual lost

profits from defendant’s breach would be impossible to determine with any precision.” BDO

Seidman, 712 N.E.2d at 1227. JPMorgan asserts it will be irreparably harmed if Weiss is permitted

to continue violating the terms of his agreement with JPMorgan by soliciting JPMorgan’s clients

because of the loss of goodwill and because the loss of clients, their accounts’ growth, and clients’




                                                 15
referrals is unquantifiable. JPMorgan further asserts that another aspect of irreparable harm is that

office morale and stability will be jeopardized if Weiss is permitted to violate his agreements and

JPMorgan’s Code of Conduct.

           JPMorgan further argues that it has no adequate remedy at law because it is extremely

difficult to quantify the future economic losses that JPMorgan will suffer from the loss of its clients

and their accounts to a competitor. JPMorgan cannot calculate how many of its clients’ accounts

would have grown in the future or by how much. In addition, JPMorgan cannot quantify the loss

of client confidence that will occur absent an injunction. JPMorgan argues the loss of confidence

will occur because Weiss has compromised JPMorgan’s clients’ reasonable expectation of privacy.

Irreparable harm lies, in part, in the fact that JPMorgan’s clients expect their personal information,

their market transactions, and their investment assets to be known only to themselves, JPMorgan,

and JPMorgan’s representatives.

           Weiss argues that JPMorgan cannot establish the irreparable harm or inadequate remedy at

law necessary for injunctive relief because any purported damages are calculable. JPMorgan has

already filed an arbitration action with FINRA against Weiss based on the same allegations

asserted in this action, and it is seeking monetary damages on the client accounts that have

transferred from JPMorgan to Raymond James. If the FINRA panel deems it warranted, the panel

can easily award monetary damages to JPMorgan. The securities industry is highly regulated, and

every transaction and every customer transfer are tracked, so these activities can be quantified.

Thus, JPMorgan cannot establish irreparable harm as it has an adequate remedy at law: monetary

damages. Further, Weiss asserts, by being a signatory to the Protocol, JPMorgan acknowledged

that it can suffer no harm by a departing employee taking client lists when they leave and soliciting

clients.




                                                  16
       The Court determines that JPMorgan has shown that it could suffer irreparable harm

without an adequate remedy at law if no injunction is issued. This harm and inadequate remedy

include the potential loss of goodwill, loss of client referrals, and loss of client confidence because

of a former employee’s actions that compromise clients’ reasonable expectations of privacy.

While FINRA may be able to calculate and award monetary damages based on client accounts that

already have transferred from JPMorgan to Raymond James, that is only part of the harm and part

of the remedy. Furthermore, as the Court discussed above, the Protocol is not applicable to

JPMorgan’s line of business at issue in this case; therefore, Weiss’ argument concerning the

Protocol and a lack of harm is unavailing.

C.     Balance of Equities and the Public Interest

       JPMorgan argues that the balance of harms between it and Weiss easily weighs in favor of

JPMorgan and the issuance of an injunction. An injunction would safeguard JPMorgan’s

confidential information, its goodwill, and its reputation. By contrast, Weiss has deliberately

breached his commitments to JPMorgan by misappropriating JPMorgan’s confidential information

and by inducing JPMorgan’s clients to join him at his competitor firm. Weiss would not be

prohibited from earning a livelihood or working for Raymond James. An injunction simply would

not allow him to breach the contract he entered into with JPMorgan. JPMorgan asserts that the

public interest is served by requiring parties to honor their contracts and by keeping personal,

financial information private, confidential, and protected.

       Weiss argues that the mere filing of this action has damaged his reputation. Within twenty-

four hours of filing, the media started covering this lawsuit. Weiss’ reputation has been harmed

by the published news story and will be harmed by additional coverage. He argues that he may

never recover from the further reputational harm that would be caused if an injunction is actually




                                                  17
issued. Weiss asserts that JPMorgan would likely cite an injunction to clients as proof that Weiss

has done something illegal when he has not. JPMorgan, on the other hand, will suffer no

reputational or other appreciable harm if the injunction is denied because, with its parent company,

it has a presence in over one hundred markets and over 250,000 employees. JPMorgan can absorb

the loss of one employee from one branch office. Weiss further argues an injunction would harm

the public interest, including Weiss’ clients, many of whom he has serviced for years. These

clients rely on him for guidance and investment advice. If an injunction is entered prohibiting

Weiss from soliciting clients, it will quash his ability to speak freely and to answer clients’

questions. He will not be able to answer fully and truthfully because he will have the possible

threat of contempt of a court order if his responses are in some way considered solicitations. There

is a strong public interest in open competition in the securities market, and securities customers

have a right to deal with the broker of their choice.

       The Court concludes that the public interest factor does not favor one party over the other.

Each side has strong public interests that favor their position. The Court notes, however, that an

injunction prohibiting Weiss from soliciting JPMorgan’s clients in violation of the non-solicitation

clause does not inhibit customers or clients from transferring accounts and working with the broker

of their choice. There is no allegation that JPMorgan is interfering with customers transferring

their accounts if they've asked to do so. And, in fact, 40 have, and JPMorgan has not interfered.

       The balance of harms between the parties favors JPMorgan. Without an injunction,

JPMorgan’s confidential information and goodwill and its clients’ confidence in its ability to

maintain confidentiality are threatened. Any reputational harm to Weiss already has occurred by

the media coverage of this lawsuit. Any such reputational harm likely is minimal as the evidence

shows that Weiss has had numerous clients follow him to Raymond James. Additionally, an




                                                 18
injunction is not an indication that Weiss has engaged in illegal activity; rather, an injunction

simply orders Weiss to honor his contractual obligations. Furthermore, an injunction will not

prohibit Weiss from continuing his work for Raymond James or pursuing his livelihood.

                                          IV.     CONCLUSION

         For the reasons stated above, JPMorgan’s Motion for Temporary Restraining Order (Filing

No. 3) is GRANTED.

         IT IS, THEREFORE, ORDERED that:

         1.       A Temporary Restraining Order is hereby issued immediately. JPMorgan shall post

security no later than November 20, 2019 1. The parties are DIRECTED to determine the

appropriate amount of security during the conference with the Magistrate Judge as ordered below.

         2.       Weiss and all those acting in concert with him, including but not limited to the

directors, officers, employees, and agents of his new firm, Raymond James, are temporarily

enjoined and restrained, directly or indirectly, from:

         (a)    soliciting, attempting to solicit, inducing to leave or attempting to induce to
         leave any JPMorgan client serviced by Weiss at JPMorgan or whose name became
         known to Weiss by virtue of his employment with JPMorgan (or any of its
         predecessors in interest); and

         (b)    using, disclosing, or transmitting for any purpose JPMorgan’s documents,
         materials, and/or confidential and proprietary information pertaining to JPMorgan,
         JPMorgan’s employees, and/or JPMorgan’s clients.

         3.       Weiss, and all those acting in concert with him, including but not limited to the

directors, officers, employees, and agents of Raymond James, are further ORDERED to return to

JPMorgan or its counsel all records, documents, and/or information in whatever form (whether

original, copied, computerized, electronically stored, or handwritten), pertaining to JPMorgan’s



1
  In its proposed Temporary Restraining Order (Filing No. 3-1), JPMorgan concedes that it should post a security bond
in the event the requested relief is granted. The Court encourages the parties to agree on a reasonable sum.


                                                         19
clients, employees and business, within 24 hours of notice to Weiss or his counsel of the terms of

this Order.

       4.      This Temporary Restraining Order is binding upon Weiss, his agents, servants,

employer, any entity with which he is employed or affiliated, and those in active concert or

participation with him who receive actual notice of this Order.

       5.      This Order shall remain in full force and effect for a period of fourteen (14) days

pursuant to Federal Rule of Civil Procedure 65.

       6.      The parties are DIRECTED to proceed with arbitration in accordance with Rule

13804 of the FINRA Code of Arbitration Procedure for Industry Disputes.

       7.      The parties are ORDERED to promptly contact the Magistrate Judge to schedule

a conference to discuss whether preliminary injunctive relief will be sought, and if such relief will

be sought, to discuss a discovery and briefing schedule. If necessary, a hearing on JPMorgan’s

request for a preliminary injunction will be set following the parties’ conference with the

Magistrate Judge.

       SO ORDERED.

Dated: 11/15/2019


 DISTRIBUTION:

 Steven Castaldo                                   Christopher Charles Hagenow
 PADUANO & WEINTRAUB LLP                           BLACKWELL, BURKE & RAMSEY, P.C.
 sc@pwlawyers.com                                  chagenow@bbrlawpc.com

 Jeffrey M. Csercsevits                            Sally F. Zweig
 FISHER & PHILLIPS LLP                             KATZ KORIN CUNNINGHAM, P.C.
 jcsercsevits@fisherphillips.com                   szweig@kkclegal.com

 David W. Erb
 FISHER & PHILLIPS, LLP
 derb@fisherphillips.com



                                                  20
